ORDER

PER CURIAM.
Leon Cousins (“Employee”) appeals the Labor and Industrial Relations Commission’s (“the Commission”) decision finding him permanently and partially disabled, not permanently and totally disabled. Employee argues in his first three points on appeal that the Commission erred in finding the claim he filed on September 21, 2001, alleging a date of last exposure of July 21, 1997, was barred by the statute of limitations, Section 287.430, RSMo 2000, because: (1) Schuster Engineering, Inc. did not raise it as an affirmative defense; (2) the Second Injury Fund only raised this defense in its answer to Employee’s claim and not at the time of the hearing, and alternatively the statute of limitations had not yet run; and (3) the applicable statute of limitations period was three years from the date of determination of the compensable injury. In his fourth point on appeal, Employee argues the Commission erred in not considering evidence regarding the hand/arm injuries because the exclusion of that evidence was not based on consideration of the evidence as a whole.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The Commission’s decision is affirmed. No precedential or jurisprudential purposes would be served by an opinion restating the detailed facts and the principles of law. The parties have been furnished with a memorandum for their purposes only explaining the reasons for this order affirming the decision pursuant to Rule 84.16(b).